--------------------------------------------------------------------------------

 

Exhibit 10.3



 

EMPLOYMENT AGREEMENT



     This Employment Agreement (this "Agreement") entered into as of the 30th
day of April, 2010 by and among First Cash Financial Services, Inc., a Delaware
corporation (the "Employer"), Stephen O. Coffman ("Employee").



     WHEREAS, Employee is presently employed by the Company pursuant to an
employment agreement entered into as of March 19, 2008, between the parties
(said agreement and all previous amendments and/or addenda hereinafter, if any,
referred to as the "Old Employment Agreement"), and the parties desire to
terminate the Old Employment Agreement and enter into a new agreement based on
the terms and conditions set forth below.



     NOW, THEREFORE, for and in consideration of the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:



     1.     Employment. The parties agree that the Old Employment Agreement is
terminated contemporaneously with the effective date of this Agreement. Employer
agrees to continue to employ Employee and Employee hereby agrees to such
continued employment with Employer upon the terms and conditions hereinafter set
forth. Employee agrees that this Agreement shall inure to the benefit of
Employer's successor(s).



     2.     Duties. Employee will serve Employer as Chief Operations Officer of
Employer and perform such other duties as may from time to time be assigned or
delegated to Employee by the Chief Executive Officer of Employer and will
faithfully and diligently perform such services and functions. Employee will
during the term of this Agreement (or any extension thereof) devote his time,
attention, skills and best efforts as a full time employee to the promotion of
the business of Employer. Unless expressly authorized by the Chief Executive
Officer, Employee shall not act or serve as an officer, director, consultant,
independent contractor, employee, shareholder, partner, member, lender, agent,
associate, owner or principal of any other business entity during the term of
this Agreement.



     3.     Term. The term of this Agreement will be for a period commencing on
May 1, 2010 and ending on December 31, 2013 unless earlier terminated by either
party pursuant to the terms hereof ("Term"). The Term of this Agreement may be
extended from time to time by written agreement of the parties.



     4.     Compensation. As compensation for the services rendered to Employer
under this Agreement, Employee will be entitled to receive the following:



           (a)     Base Salary. Commencing on the date hereof and continuing
throughout the Term, Employee will be paid a minimum annual base salary of four
hundred-twenty thousand dollars ($420,000.00), payable bi-weekly, in arrears
(the "Base Salary").



           (b)     Bonus. During the term, in addition to his Base Salary, at
the discretion of the Chief Executive Officer of Employer (the "CEO"), Employee
may also receive, but shall not be entitled to receive, an annual bonus based on
the achievement of performance criteria established by the Company.



           (c)     Business Expenses. During the Term, upon submission of a
detailed statement and reasonable documentation, Employer will reimburse
Employee in the same manner as other employees for all reasonable, necessary and
appropriate out-of-pocket travel and other expenses incurred by Employee in
rendering services required under this Agreement.



           (d)        Benefits. During the Term, Employee shall be entitled to
participate in all insurance and other benefits as are now, or hereafter may be,
established by Employer for the benefit of all employees of Employer, subject,
however, to the provisions of the various benefit plans and programs in effect
from time to time.



           (e)     Vacation. During the Term, Employee shall be entitled to
accrued vacation at the rate of three (3) weeks per calendar year during the
Term. Such vacation must be used by the Employee during the year in which it is
earned; thus, the Employee may not carry forward to the following year any
unused vacation. Such unused vacation shall be forfeited if not used in the year
in which it is earned.



           (f)     Subscriptions and Dues. Subject to the approval of Employer,
during the Term, Employer will reimburse Employee for reasonable professional
dues and subscriptions necessary or beneficial to Employee in the performance of
his duties hereunder.



           (g)     Industry Training and Conferences. Subject to the approval of
Employer, during the Term, Employer will reimburse Employee for the reasonable
cost of occasional industry training or participation at industry conferences or
conventions.



           (h)     Equipment. During the Term, Employee shall be provided with
the use of such computers and communication devices as are necessary for the
performance of his duties hereunder.



     5. Noncompetition. (a)     Employer is engaged in pawn, money services,
check cashing, short term and installment loan, and consumer lending and finance
businesses. The businesses require the use of continuously updated, specialized
and confidential information, knowledge, systems, and procedures, which are also
unique to Employer's business model. There exists substantial value in this
business model, the information, knowledge, systems and procedures, the employee
and customer relationships, trade secrets and other tangible and intangible
assets of Employer. The value to the Employer of all of these assets could be
seriously compromised if Employee were not reasonably restrained following the
effective date of this Agreement by restrictive covenants designed to reasonably
protect the Employer's substantial and legitimate business interests. For these
reasons, Employee unconditionally agrees that he will not engage in the
Prohibited Activities during his employment with Employer. In addition, Employee
unconditionally agrees that he will not engage in the Prohibited Activities in
the Geographical Area for the Duration, as specified below:



(1)     Prohibited Activities. Prohibited Activities include:



               (A)      Recruitment. Recruitment includes entry into any
agreement with or directly or indirectly soliciting employees or representatives
of Employer, its successor(s), their parents or any of their subsidiaries or
affiliates for the purpose of causing them to leave Employer (or its
successor(s)) or any of their parents, subsidiaries or affiliates to take
employment with Employee or any other person or business entity. As used herein,
the term "subsidiary" shall mean any corporation for which fifty percent (50%)
or more of its capital stock is owned directly or indirectly by Employer, its
successor(s) or their parents, subsidiaries or affiliates.



               (B)      Competition. Competition includes, directly or
indirectly: (i) competing in the pawn, money services, check cashing, short term
and installment loans, and consumer lending and finance business (each a
"Competitive Business") within the Geographical Area; (ii) owning or applying
for a license or permit in the Geographical Area for use in a Competitive
Business; (iii) acting as an officer, director, consultant, independent
contractor, employee, shareholder, partner, lender, agent, associate, owner or
principal of any entity engaged in a Competitive Business within the
Geographical Area; (iv) participating directly or indirectly in the ownership,
management, operation or control of any Competitive Business within the
Geographical Area; (v) owning, managing, operating, controlling or working for a
Competitive Business within the Geographical Area; (vi) participating in the
ownership, management, or control of a Competitive Business within the
Geographical Area; and (vii) loaning money to a Competitive Business within the
Geographical Area. Notwithstanding anything to the contrary stated herein,
Employee shall not be prohibited from owning less than one per cent (1%) of any
publicly traded company.



               (C)     Solicitation. Solicitation includes soliciting customers
of Employer (or its successor(s)) or their respective, parents, subsidiaries or
affiliates within the Geographical Area in connection with a Competitive
Business.



               (D)     Disclosure of Confidential Information or Materials.
Employee agrees not to use for his own benefit or disclose any Confidential
Information or Confidential Materials relating to Employer (or its successor(s))
or any other information of the Employer that Employee has obtained or learned
while acting as an employee of Employer (or its successor(s)) except as required
in connection with the performance of services to or on behalf of Employer.
"Confidential Information" includes, without limitation, nonpublic information
that Employer designates as being confidential or which, under the circumstances
disclosure should be treated as confidential. "Confidential Information" also
includes, again without limitation, all financial information and projections of
Employer, all customized and other computer programs, all information relating
to the marketing of any product of Employer, the business practices of Employer,
names and lists of customers of Employer, customer cards, names of vendors and
suppliers of Employer, any cost and production information relating to Employer
and information received from others that Employer is obligated to treat as
confidential. In addition, "Confidential Information" shall include any
information concerning the businesses and affairs of the Employer that is not
generally available to the public. "Confidential Materials" shall mean all
tangible or written materials containing Confidential Information, including,
without limitation, any and all financial statements and all written or printed
documents furnished to Employee by Employer (or its successor(s)) or any of
their officers or employees. Employee shall take all reasonable security
precautions to keep confidential the Confidential Information. Employee agrees
that "Confidential Information" and "Confidential Materials" includes all
information and materials owned by the Employer, and that such information and
materials are now owned by Employer. Upon the termination of Employee's
employment with Employer for any reason, Employee shall return to Employer all
originals, reproductions and summaries of Confidential Information and/or
Confidential Materials. All Confidential Information and Confidential Materials
are and shall remain the property of Employer. By disclosing information to
Employee, neither Employer nor its successor(s) grant or have granted any
express or implied right to Employee to or under copyrights or trademarks or to
trade secret information of Employer (or its successor(s)).



          (2)     Geographical Area. Geographical Area includes the States of
Illinois, Maryland, Missouri, Oklahoma, South Carolina, Texas, and Virginia, and
Washington D.C. In addition, the Geographical Area shall include Mexico.
Employee agrees that the Geographical Area is reasonable, for among other
reasons, Employer (and its successor(s)) either has engaged in or intends to
engage in marketing and business operations in the various states located in the
Geographical Area. In regard to Mexico, it is presently contemplated by Employer
and Employee that the Employer may achieve business operations in every state in
Mexico before the expiration of the Term of this Agreement.



          (3)     Duration. Duration shall be five (5) years following the
expiration of the Term of this Agreement.



     (b)     To induce Employer to enter into this Agreement, Employee
unconditionally represents and warrants to Employee that the restrictions in the
foregoing provision are reasonable and that such provision is necessary to
protect the good will and business interests of Employer, its successor(s) and
their respective parents, subsidiaries and affiliates. Employee acknowledges
that Employer is entering into this Agreement in reliance upon the foregoing
representation and warranty of the Employee.



     (c)      In the event of the breach by Employee of any of the covenants
contained in this Section 5, it is understood that damages may be difficult or
impossible to ascertain and Employer (or its successor(s)) and their parents,
subsidiaries and affiliates may seek injunctive relief, in accordance with the
provisions below, in addition to any other relief which Employer (or its
successor(s)) and their parents, subsidiaries and affiliates have under law,
this Agreement or any other agreement in connection therewith. In connection
with the bringing of any legal or equitable action for the enforcement of this
Agreement, Employer, its successor(s), their parents and any of their
subsidiaries and affiliates shall be entitled to recover, whether they seek
equitable relief, and regardless of what relief is afforded, such reasonable
attorney's fees and expenses as Employer, its successor(s), their parents or any
of their subsidiaries or affiliates may incur in prosecution of Employer's claim
for breach hereof.



     (d)     The existence of any claim or cause of action of Employee against
Employer (or its successor(s)), whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by Employer (or
successor(s) and third party beneficiaries hereunder) of the covenants and
agreements of Employee contained in this Section 5. Employee unconditionally
agrees to defend, indemnify and hold harmless Employer (and its successor(s) and
third party beneficiaries hereunder) of and from all losses, damages, costs and
expenses arising out of or attributable to the breach by Employee of this
Section 5.



     (e)      Should any provision of this Section 5 be determined by a court or
arbitration tribunal to be unreasonable and/or unenforceable, such provisions
shall be reformed by said court or arbitration tribunal so as to afford Employer
the maximum protection deemed reasonable and enforceable under the law.



     6.     Termination. This Agreement (except the provisions of Section 5, 6,
7, 8, 9, 10, 11, 12, 13, 14 and 15) and the employment relationship created
hereby will terminate upon the occurrence of any of the following events:



           (a)     The death of Employee;



           (b)     The "Disability" (as hereinafter defined) of Employee;



           (c)     Termination for "Just Cause" (as hereinafter defined);



           (d)     The voluntary termination of employment by Employee; or



           (e)     The expiration of the Term.



     Termination under the provisions of 6(c), 6(d) or 6(e) shall relieve
Employer of any further financial obligations under this Agreement, except for
payment owed for earned and accrued Compensation and Vacation.



     For purposes of Section 6(b), "Disability" of Employee means disability of
such a nature and degree that Employee is unable in the reasonable determination
of the CEO to perform his normal duties hereunder by reason of any medically
determinable physical or mental impairment which has lasted or can be expected
to last for a continuous period of not less than six (6) months.



     For purposes of Section 6(c), "Just Cause" means (i) Employee has
materially failed to substantially or satisfactorily perform his duties, (ii)
Employee has failed to materially comply with the reasonable directives or
policies of the CEO, (iii) Employee has failed to comply with any of the
material terms of this Agreement, or (vi) Employee dishonesty or Employee's
criminal conviction by any state or federal court of any illegal act (other than
non-felony traffic violations or minor misdemeanors). In the event Employer
determines that Just Cause exists for the termination of the Employee's
employment, Employer shall provide in writing (the "Notice of Just Cause") and
the basis for that determination. Employee shall have the right to object to any
Notice of Just Cause, by furnishing Employer within ten days of receipt by
Employee of the Notice of Just Cause, written notice specifying the reasons
Employee contends that Just Cause does not exist (the "Notice of Intent to Join
Issue over Just Cause"). The failure of Employee to timely furnish the Employer
with a Notice of Intent to Join Issue over Just Cause shall serve to
conclusively establish Just Cause hereunder, and the right of Employer to
terminate the Employee's employment for Just Cause. Within 30 days following its
receipt of a timely Notice of Intent to Join Issue Over Just Cause, the Employer
must either rescind the Notice of Just Cause, or file a request for mediation,
and if necessary arbitration, under sections 9 and 10, respectively, herein, to
determine whether Employer is entitled to terminate Employee's employment for
Just Cause. During the pendency of mediation and arbitration proceeding, and
until such time as Employee's employment is terminated, Employee shall be
entitled to receive Compensation under this Agreement. In the discretion of the
CEO, however, Employee may be reassigned or suspended with pay, during not only
the pendency of the mediation and arbitration proceeding, but during the period
from the date the Employer furnishes Employee with a Notice of Just Cause until
such date as the notice is rescinded, a determination that Just Cause does not
exist is made in the arbitration proceeding or in the event of a determination
that Just Cause does exist in the arbitration proceeding, the effective date of
the termination of Employee's employment for Just Cause. In the event that
Employer determines that Just Cause exists under subpart (iv) of the definition
of Just Cause, for the termination of the Employee's employment, it shall be
entitled to immediately terminate Employee's employment without providing a
Notice of Just Cause or any opportunity to contest that determination. In which
event, Employee's termination for Just Cause shall be effective immediately upon
the Executive's receipt of Employer's written notice of that termination and the
Just Cause therefore. Nothing contained in this provision shall abridge the
absolute right of Employer to terminate the employment of Employee for any or no
reason, including without limitation other reasons contemplated by this
Agreement.



     This Agreement (except the provisions of Section 5, 6, 7, 8, 9, 10, 11, 12,
13, 14 and 15) and the employment relationship may also be terminated at the
convenience of Employer. In the case of (1) termination by Employer for
convenience, prior to any Change of Control (discussed below), or (2)
termination under the provisions of 6(a) or 6(b) above, Employee's sole remedy
shall be severance payments equal to 100 percent (100%) of Employee's then
current base salary for 12 months, subject to all payroll deductions for state
and federal payroll and income taxes, and paid periodically over the next 12
months following termination as if the Employee's employment had not terminated.
Should any termination for cause be determined to be wrongful or in breach of
this agreement through judicial or arbitration proceedings, such termination
shall automatically convert to a termination for convenience, and Employee's
sole remedy shall be limited as provided for in a termination for convenience in
this paragraph. Except in the case of Change of Control, under no circumstance
shall Employee ever recover more from Employer than, severance payments equal to
12 months of Employee's then current base salary, less all payroll deductions
for state and federal payroll and income taxes, paid periodically over the next
12 months following termination. However, Employee's remedy in the event of
termination for convenience following a Change of Control, shall be severance
payments equal to 100 percent (100%) of Employee's then current base salary for
the remaining term of this Agreement, subject to all payroll deductions for
state and federal payroll and income taxes, and paid periodically following
termination over the remaining term of the Agreement as if the Employee's
employment had not terminated.



     Lastly, Employee shall be eligible to terminate this Agreement (except the
provisions of Section 5, 6, 7, 8, 9, 10, 11, 12, 13, 14 and 15) and the
employment relationship created hereby by reason of the occurrence of a Change
in Control by providing notice during the first year after the date such Change
in Control actually occurs, provided that: (i) the Employee gives the Employer
said notice 30 days' prior to the date the Employee intends to terminate his
Employment by reason of the Change of Control, and stating with specificity the
basis for Employee's contention that a Change of Control has occurred; and (ii)
the Change in Control has actually occurred. A Change in Control will not be
deemed to have actually occurred merely because of a pending or possible event.
Should Employee timely and properly terminate pursuant to this paragraph by
reason of a Change of Control, employee shall be entitled to receive from
Employer severance payments equal to 100 percent (100%) of Employee's then
current base salary, for remaining term of this Agreement, but in no event less
than 12 months, subject to all payroll deductions for state and federal payroll
and income taxes, and paid periodically following termination as if the
Employee's employment had not terminated. There shall be no other termination
benefits or other financial obligations of any kind whatsoever, payable to
Employee by Employer for a termination by reason of a Change in Control.



     As used in this paragraph, the following terms when capitalized shall have
the following meanings:

     (a) "Acquiring Person" shall mean any person who or which, together with
all Affiliates and Associates of such person, is or are the Beneficial Owner of
50 percent or more of the shares of Common Stock then outstanding, but does not
include any Exempt Person; provided, however, that a person shall not be or
become an Acquiring Person if such person, together with its Affiliates and
Associates, shall become the Beneficial Owner of 50 percent or more of the
shares of Common Stock then outstanding solely as a result of a reduction in the
number of shares of Common Stock outstanding due to the repurchase of Common
Stock by the Employer, unless and until such time as such person or any
Affiliate or Associate of such person shall purchase or otherwise become the
Beneficial Owner of additional shares of Common Stock constituting 1% or more of
the then outstanding shares of Common Stock or any other person (or persons) who
is (or collectively are) the Beneficial Owner of shares of Common Stock
constituting 1% or more of the then outstanding shares of Common Stock shall
become an Affiliate or Associate of such person, unless, in either such case,
such person, together with all Affiliates and Associates of such person, is not
then the Beneficial Owner of 50% or more of the shares of Common Stock then
outstanding.



     (b) "Affiliate" has the meaning ascribed to that term in Rule 405 of
Regulation C.



     (c) "Associate" shall mean, with reference to any person, (i) any
corporation, firm, partnership, association, unincorporated organization or
other entity (other than the Employer or a subsidiary of the Employer) of which
that person is an officer or general partner (or officer or general partner of a
general partner) or is, directly or indirectly, the Beneficial Owner of 10% or
more of any class of its equity securities, (ii) any trust or other estate in
which that person has a substantial beneficial interest or for or of which that
person serves as trustee or in a similar fiduciary capacity and (iii) any
relative or spouse of that person, or any relative of that spouse, who has the
same home as that person.



     (d) A specified person shall be deemed the "Beneficial Owner" of, and shall
be deemed to "beneficially own," any securities: (i) of which that person or any
of that person's Affiliates or Associates, directly or indirectly, is the
"beneficial owner" (as determined pursuant to Rule 13d-3 under the Securities
Exchange Act of 1934, as amended (the "Exchange Act"), or otherwise has the
right to vote or dispose of, including pursuant to any agreement, arrangement or
understanding (whether or not in writing); provided, however, that a person
shall not be deemed the "Beneficial Owner" of, or to "beneficially own," any
security under this subparagraph (i) as a result of an agreement, arrangement or
understanding to vote that security if that agreement, arrangement or
understanding: (A) arises solely from a revocable proxy or consent given in
response to a public (that is, not including a solicitation exempted by Exchange
Act Rule 14a-2(b)(2)) proxy or consent solicitation made pursuant to, and in
accordance with, the applicable provisions of the Exchange Act; and (B) is not
then reportable by such person on Exchange Act Schedule 13D (or any comparable
or successor report); (ii) which that person or any of that person's Affiliates
or Associates, directly or indirectly, has the right or obligation to acquire
(whether that right or obligation is exercisable or effective immediately or
only after the passage of time or the occurrence of an event) pursuant to any
agreement, arrangement or understanding (whether or not in writing) or on the
exercise of conversion rights, exchange rights, other rights, warrants or
options, or otherwise; provided, however, that a person shall not be deemed the
"Beneficial Owner" of, or to "beneficially own," securities tendered pursuant to
a tender or exchange offer made by that person or any of that person's
Affiliates or Associates until those tendered securities are accepted for
purchase or exchange; or (iii) which are beneficially owned, directly or
indirectly, by (A) any other person (or any Affiliate or Associate thereof) with
which the specified person or any of the specified person's Affiliates or
Associates has any agreement, arrangement or understanding (whether or not in
writing) for the purpose of acquiring, holding, voting (except pursuant to a
revocable proxy or consent as described in the proviso to subparagraph (i) of
this definition) or disposing of any voting securities of the Employer or (B)
any group (as that term is used in Exchange Act Rule 13d-5(b)) of which that
specified person is a member; provided, however, that nothing in this definition
shall cause a person engaged in business as an underwriter of securities to be
the "Beneficial Owner" of, or to "beneficially own," any securities acquired
through that person's participation in good faith in a firm commitment
underwriting until the expiration of 40 days after the date of that acquisition.
For purposes of this Agreement, "voting" a security shall include voting,
granting a proxy, acting by consent making a request or demand relating to
corporate action (including, without limitation, calling a stockholder meeting)
or otherwise giving an authorization (within the meaning of Section 14(a) of the
Exchange Act) in respect of such security.



     (e) "Change of Control" shall mean the occurrence of the following events:
(i) any person or entity becomes an Acquiring Person, or (ii) a merger of the
Employer with or into, or a sale by the Employer of its properties and assets
substantially as an entirety to, another person or entity; (iii) a majority of
the incumbent board of directors cease for any reason to constitute at least a
majority of the Board of Directors (the "Board"); and (iv) immediately after the
occurrence of (i), (ii) or (iii) above, any person or entity, other than an
Exempt Person, together with all Affiliates and Associates of such person or
entity, shall be the Beneficial Owner of 50% or more of the total voting power
of the then outstanding Voting Shares of the person or entity surviving that
transaction (in the case or a merger or consolidation), or the person or entity
acquiring those properties and assets substantially as an entirety.



     (f) "Exempt Person" shall mean: (i)(A) the Employer, any subsidiary of the
Employer, any employee benefit plan of the Employer or any subsidiary of the
Employer and (B) any person organized, appointed or established by the Employer
for or pursuant to the terms of any such plan or for the purpose of funding any
such plan or funding other employee benefits for employees of the Employer or
any subsidiary of the Employer; (ii) the Employee, any Affiliate of the Employee
which the Employee controls or any group (as that term is used in Exchange Act
Rule 13d-5(b)) of which the Employee or any such Affiliate is a member.



     Notwithstanding the foregoing, to the extent that Employee has outstanding
equity awards under the Company's long-term incentive plans or otherwise, the
treatment of those awards will be governed by the terms and conditions of the
applicable award documents.



     Section 409A.

This Agreement is intended to comply with the provisions of Section 409A of the
Internal Revenue Code and applicable Treasury authorities ("Section 409A") and,
wherever possible, shall be construed and interpreted to ensure that any
payments that may be paid, distributed, provided, reimbursed, deferred or
settled under this Agreement will not be subject to any additional taxation
under Section 409A. This Section 6 does not create an obligation on the part of
Company to modify the Agreement in the future and does not guarantee that the
amounts or benefits owed under the Agreement will not be subject to interest and
penalties under Code Section 409A.





     7.     Waiver of Breach. The waiver by any party hereto of a breach of any
provision of this Agreement will not operate or be construed as a waiver of any
subsequent breach by any party.



     8.     Notices. Any notices, consents, demands, requests, approvals and
other communications to be given under this Agreement by either party to the
other will be deemed to have been duly given if given in writing and personally
delivered or within two days if sent by mail, registered or certified, postage
prepaid with return receipt requested, as follows:



If to Employer:

 

First Cash Financial Services, Inc.

   

690 East Lamar, Suite 400

   

Arlington, Texas 76011

   

Attn: Doug Orr

     

If to Employee:

 

Stephen O. Coffman

   

[Address Deleted For Confidentiality]





     Notices delivered personally will be deemed communicated as of actual
receipt.



     9.      Mediation. All disputes or controversies any nature whatsoever
between any of the parties, arising out of or relating to this Agreement and/or
their employment relationship, that cannot be settled by good faith negotiation
will be submitted to non-binding mediation through the American Arbitration
Association. If complete agreement cannot be reached within 15 days of
submission to mediation, all remaining issues will be submitted to binding
arbitration pursuant to paragraph 10 below.

     10.     Arbitration.     THIS AGREEMENT IS SUBJECT TO BINDING ARBITRATION.
In the event the parties fail to come to a resolution through mediation of any
disputes or controversies of any nature whatsoever, arising from or relating to
this Agreement and/or their employment relationship, such dispute or controversy
shall be decided by binding arbitration by the American Arbitration Association
(AAA) in accordance with its Commercial Rules, then obtaining, except as
modified herein. This agreement to arbitrate shall include claims for injunctive
relief. The parties agree to execute and be bound by the mutual agreement to
arbitrate claims attached hereto as Attachment A. Should Employee timely revoke
his signature under section (d) of paragraph 13 of the attachment, this
agreement shall be void.



     (a)      Procedure for Injunctive Relief. In the event a party seeks
injunctive relief, the claim shall be administratively expedited by the AAA,
which shall appoint a single, neutral arbitrator for the limited purpose of
deciding such claim. Such arbitrator shall be a qualified member of the State
Bar of Texas in good standing, and preferably shall be a retired state or
federal district judge. The single arbitrator shall decide the claim for
injunctive relief immediately on hearing or receiving the parties' submissions
(unless, in the interests of justice, he must rule ex parte); provided, however,
that the single arbitrator shall rule on such claims within 24 hours of
submission of the claim to the AAA. The single arbitrator's ruling shall not
extend beyond 14 calendar days and on application by the claimant, up to an
additional 14 days following which, after a hearing on the claim for injunctive
relief, a temporary injunction may issue pending the award. Any relief granted
under this procedure for injunctive relief shall be specifically enforceable in
Tarrant County District Court on an expedited, ex parte basis and shall not be
the subject of any evidentiary hearing or further submission by either party,
but the court, on application to enforce a temporary order, shall issue such
orders as necessary to its enforcement.



     (b)      Procedure after a Claim for Injunctive Relief or where no Claim
for Injunctive Relief Is Made. The arbitrator shall be selected as follows: in
the event the parties to the arbitration agree on one arbitrator, the
arbitration shall be conducted by such arbitrator. In the event the parties to
the arbitration do not so agree, each party shall select one independent,
qualified arbitrator, and the two arbitrators so selected shall select the third
arbitrator. The arbitrator(s) are herein referred to as the "Panel." Employer
and Employee shall each have the right to strike any individual arbitrator who
shall be employed by or affiliated with a competing organization.



     (c)      Arbitration shall take place at Arlington, Texas, or any other
location mutually agreeable to the parties. At the request of either party,
arbitration proceedings will be conducted in the utmost confidentiality; in such
case all documents, testimony and records shall be received, heard and
maintained by the Panel in confidence, available for inspection only by the
parties and their respective attorneys and their respective experts, who shall
agree in advance and in writing to receive all such information confidentially
and to maintain such information in confidence until such information shall
become generally known. The Panel shall be able to award any and all relief,
including relief of an equitable nature. The award rendered by the Panel may be
enforceable in any court having jurisdiction thereof, provided such court is
located in the venue prescribed by this Agreement.



     11.     Venue. Venue for any controversy or claim arising out of this
Agreement or the employment relationship of the parties shall lie exclusively in
Tarrant County, Texas. Employee also irrevocably consents to personal
jurisdiction in Texas.



     12.      Third Party Beneficiaries. Employer's subsidiaries, affiliates and
successor(s) are all third party beneficiaries of this Agreement. As such, each
shall be entitled to enforce this Agreement.



     13.     Entire Agreement. This Agreement is the entire agreement of the
parties regarding the employment of Employee, and cancels, supersedes and
replaces all prior agreements and understandings, if any, both written and oral,
among the parties, or any of them, with respect to the employment of Employee.
This Agreement may be modified only by a writing signed by both parties.



     14.     Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws effective during
this Agreement, such provision will be reformed as part of this Agreement to
provide the maximum protection possible to Employer, which is legal, valid and
enforceable. If such provision cannot be reformed, it will be fully severable
and this Agreement will be construed and enforced as if such illegal, invalid or
unenforceable provision never comprised a part hereof; and the remaining
provisions hereof will remain in full force and effect and will not be affected
by the illegal, invalid or unenforceable provision or by its severance here
from.



     15.     Governing Law. This Agreement and the rights and obligations of the
parties will be governed by and construed and enforced in accordance with the
laws of the State of Texas.



     16.     Captions. The captions in this Agreement are for convenience of
reference only and will not limit or otherwise affect any of the terms or
provisions hereof.



     17.     Gender and Number. When the context requires, the gender of all
words used herein will include the masculine, feminine and neuter and the number
of all words will include the singular and plural.



     18.     Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original and all of which will
constitute one and the same instrument, but only one of which need be produced.



     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the day and year first above written.

First Cash Financial Services, Inc.

 

Employee:

           

By:______________________________

 

By:_______________________

Rick L. Wessel, Chief Executive Officer

 

Stephen O. Coffman



--------------------------------------------------------------------------------

 

ATTACHMENT "A"



MUTUAL AGREEMENT TO ARBITRATE



1.   I, Stephen O. Coffman, recognize that differences could arise between First
Cash Financial Services, Inc. ("the Company") and me during or following my
employment with the Company. I understand and agree that by entering into this
Mutual Agreement to Arbitrate ("Agreement"), I gain the benefits of a speedy,
impartial dispute-resolution procedure.



2.   I understand that any reference in this Agreement to the Company will be a
reference also to all stockholders, directors, officers, employees, parents,
subsidiaries and affiliated entities, all benefit plans, the benefit plans'
sponsors, fiduciaries, administrators, and all successors and assigns of any of
them.



Claims Covered by the Agreement



3.   The Company and I mutually agree to the resolution by arbitration of all
claims or controversies ("claims"), whether or not arising out of my employment
(or its termination), that the Company may have against me or that I may have
against the Company. The claims covered by this Agreement include, but are not
limited to, claims under my Employment Agreement, claims for wages or other
compensation due; for breach of any contract or covenant (express or implied);
tort claims; claims for discrimination including, but not limited to, race, sex,
color, religion, national origin, age (state or federal Age Discrimination in
Employment Act), marital status, veterans status, sexual preference, medical
condition, handicap or disability); claims for benefits (except where an
employee benefit or pension plan specifies that its claims procedure shall
culminate in an arbitration procedure different from this one); and claims for
violation of any federal, state, or other law, statute, regulation, or
ordinance, except claims excluded in the following paragraphs.



Claims Not Covered by the Agreement



4.   Claims I may have for workers' compensation or unemployment compensation
benefits are not covered by this Agreement.



Arbitration



5.   (a)      Procedure for Injunctive Relief. In the event a party seeks
injunctive relief, the claim shall be administratively expedited by the AAA,
which shall appoint a single, neutral arbitrator for the limited purpose of
deciding such claim. Such arbitrator shall be a qualified member of the State
Bar of Texas in good standing, and preferably shall be a retired state or
federal district judge. The single arbitrator shall decide the claim for
injunctive relief immediately on hearing or receiving the parties' submissions
(unless, in the interests of justice, he must rule ex parte); provided, however,
that the single arbitrator shall rule on such claims within 24 hours of
submission of the claim to the AAA. The single arbitrator's ruling shall not
extend beyond 14 calendar days and on application by the claimant, up to an
additional 14 days following which, after a hearing on the claim for injunctive
relief, a temporary injunction may issue pending the award. Any relief granted
under this procedure for injunctive relief shall be specifically enforceable in
Tarrant County District Court on an expedited, ex parte basis and shall not be
the subject of any evidentiary hearing or further submission by either party,
but the court, on application to enforce a temporary order, shall issue such
orders as necessary to its enforcement.



     (b)      Procedure after a Claim for Injunctive Relief or where no Claim
for Injunctive Relief Is Made. The arbitrator shall be selected as follows: in
the event the parties to the arbitration agree on one arbitrator, the
arbitration shall be conducted by such arbitrator. In the event the parties to
the arbitration do not so agree, each party shall select one independent,
qualified arbitrator, and the two arbitrators so selected shall select the third
arbitrator. The arbitrator(s) are herein referred to as the "Panel." The Company
and I shall each have the right to strike any individual arbitrator who shall be
employed by or affiliated with a competing organization.



     (c)      Arbitration shall take place at Arlington, Texas, or any other
location mutually agreeable to the parties. At the request of either party,
arbitration proceedings will be conducted in the utmost confidentiality; in such
case all documents, testimony and records shall be received, heard and
maintained by the Panel in confidence, available for inspection only by the
parties and their respective attorneys and their respective experts, who shall
agree in advance and in writing to receive all such information confidentially
and to maintain such information in confidence until such information shall
become generally known. The Panel shall be able to award any and all relief,
including relief of an equitable nature. The award rendered by the Panel may be
enforceable in any court having jurisdiction thereof, provided such court is
located in the venue prescribed by this Agreement.





Requirements for Modification or Revocation



6.   This Agreement to arbitrate shall survive the termination of my employment.
It can only be revoked or modified by a writing signed by the Company and me,
which specifically states a mutual intent to revoke or modify this Agreement.



Sole and Entire Agreement



7.   This is the complete agreement of us on the subject of arbitration of
disputes [except for any arbitration agreement in connection with any pension or
benefit plan].



This Agreement supersedes any prior or contemporaneous oral or written
understanding on the subject.



8.   Neither of us is relying on any representations, oral or written, on the
subject of the effect, enforceability or meaning of this Agreement, except as
specifically set forth in this Agreement.



Construction



9.   If any provision of this Agreement is found to be void or otherwise
unenforceable, in whole or in part, such adjudication shall not affect the
validity of the remainder of the Agreement.



Consideration



10.   The promises by the Company and by me to arbitrate differences, rather
than litigate them before courts or other bodies, provide consideration for each
other. In addition, I have entered into an Employment Agreement as further
consideration for entering into this Agreement.



Not an Employment Agreement



11.   This Arbitration Agreement is purely procedural. It does not provide any
substantive rights in addition to those provided by applicable law or my
Employment Agreement.



Voluntary



12.   I acknowledge that I have carefully read this agreement, that I understand
its terms, that all understandings and agreements between the company and me
relating to the subjects covered in the agreement are contained in it, and that
I have entered into the agreement voluntarily and not in reliance on any
promises or representations by the company other than those contained in this
agreement itself.



13.   The Age Discrimination in Employment Act protects individuals over 40
years of age from age discrimination. The ADEA contains some special
requirements before an employee can give up the right to file a lawsuit in
court. The following provisions are designed to comply with those requirements.



      a. I agree that this Agreement to arbitrate is valuable to me, because it
permits a faster resolution of claims that I would receive in court.



      b. I have been advised to consult an attorney before signing this.



      c. I have 21 days to consider this Agreement. However, I may sign it
sooner if I wish to do so.



      d. I have 7 days following my signing this Agreement to revoke my
signature, and the Agreement will not be legally binding until the 7 day period
has gone by.



14.   I FURTHER ACKNOWLEDGE THAT I HAVE BEEN GIVEN THE OPPORTUNITY TO DISCUSS
THIS AGREEMENT WITH MY PRIVATE LEGAL COUNSEL AND HAVE AVAILED MYSELF TO THAT
OPPORTUNITY TO THE EXTENT I WISH TO DO SO.



First Cash Financial Services, Inc.

 

Employee:

           

By:______________________________

 

By:_______________________

Rick L. Wessel, Chief Executive Officer

 

Stephen O. Coffman

 